 IOWA SOUTHERN UTILITIES CO.341Iowa SouthernUtilitiesCompanyandInternationalBrotherhoodof ElectricalWorkers, Local UnionNo. 735. Case 18-CA-3807-Upon the entire record, together with careful observationof the witnesses and consideration of the briefs, I make thefollowing:November14, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSJENKINSAND KENNEDYOn July 26, 1973, Administrative Law JudgeJosephine H. Klein issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and hasdecided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge and to adopther recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Iowa SouthernUtilitiesCompany, Centerville, Iowa, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.DECISIONJOSEPHINE H. KLEIN, Administrative Law Judge: Pur-suant to a charge filed by International Brotherhood ofElectricalWorkers, Local Union No. 735, on March 7,1973,1 a complaint was issued on April 3 against ' IowaSouthern Utilities Company, Respondent, alleging that onor about February 15 and 23 Respondent violated Section8(a)(1) of the Act2 by interrogating an employee concern-ing his union membership and activities and that on orabout February 28 discharged employee Harold Miskiminsbecause of his union activity, in violation of Section8(a)(3).Pursuant to due -notice, a trial was held before me onMay 24 in Centerville, Iowa. The General Counsel and theRespondent were represented by counsel and the ChargingParty by its representative. All parties were afforded fullopportunity to be heard, to present oral and writtenevidence, and to examine and cross-examine witnesses.The parties waived oral argument. Since the hearing, briefshave been filed on behalf of the General Counsel and theRespondent.iExcept where otherwise indicated, all dates herein are in 1973.2National Labor Relations Act, as amended (61 Stat. 136, 73 Stat. 519,FINDINGSOF FACTS1.PRELIMINARY FINDINGSThe complaint alleges, the answer admits, and I findthat:A.Respondent, an Iowa corporation with its principalplace of business in Centerville, Iowa, is a public utilityengaged in the generation,transmission,distribution, andsale of natural gas and electricity. During the past 12months, a representative period, Respondent, in the courseand conduct of itsbusiness,had a gross volume of businessin excessof $500,000. During that period, Respondent, inthecourseand conduct of its business operations,purchased and received goods and materials valued inexcess of $50,000 which were shipped to Respondentwithin Iowa directly from points outside Iowa. Respondentisnow andat all timesmaterial herein has been anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.B.The Union is and has been at all times materialherein a labor organization within the meaning of Section2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA.Background and IssueFor some timeMiskiminshad been dissatisfied withRespondent's salary policy for "supervisory" employees,within which classification he worked. He had discussedthematter to some extent with other workers over aconsiderable period of time. However, his dissatisfactionbecame more acute upon Respondent's promulgation of arevised policy as of the beginning of 1973. At that time, heintensifiedhis discussionswith other "supervisory" andofficepersonnel and instigated consideration of theadvisability and feasibility of unionizing such employees.He first consulted the Union in January.Reports ofMiskimins'activities reached top-echelonmanagement. On or about February 13, he was called intothe office of his superior, E. E. Lawson, director ofpurchasing and stores, for a conference with C. E. Parks,vice president in chargeof engineering,operations, andadministrative. In effect, Parks expressed displeasure atMiskimins' having aired to others his dissatisfaction withmanagerial decisions. A few days later Miskimins obtainedunion authorization cards and continued his discussionswith other workers.On February 23, Miskimins was called into the office ofDavid A. Little, Respondent's director of personnel. Littletestified that in the meeting of February 23 he said that ifMiskimins "had a problem with management policies andpractices" he should "air that problem with his superior"instead of discussing it with other employees. When Littlereferred to the presence of union authorization cards,29 U.S.C. § 151et seq.).207 NLRB No. 48 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDMiskimins revealed that he was responsible for theirdistribution.After February 23, Little received further reports aboutMiskimins. Accordingly, on February 28, Miskimins wasagain called into Little's office and informed that he was tobe discharged for having "openly criticized management"and for having solicited for the Union.There is no dispute that Miskimins' concerted activity intalking to his fellow workers and his having solicited forthe Union were the reasons for his discharge. While it doesnot appear that Little directly asked Miskimins about hisunion activities, it is clear that Little first raised the unionmatter and that it was in response to this that Miskiminsrevealed his active role. In its brief, Respondent does notargue that there was no "interrogation." Accordingly, Ifind that Respondent did interrogate Miskimins concern-inghisunion activities.And it is undisputed thatMiskimins was discharged for his concerted and unionactivities.The only substantial issue in the case is whetherMiskimins was an "employee" entitled to the protection oftheAct.Respondent maintains that Miskimins was notprotected because he was a supervisor and/or a managerialemployee.B.Miskimins' Status1.The factsRespondent is a gas and electric utility serving thesouthern portion of Iowa. Its general office is located inCenterville. It maintains six district offices, including onein Centerville which is separate from the general office.Miskimins had worked -for Respondent, in variouscapacities, since early in 1949. In 1970, Respondent createdadepartment of transportation and equipment andMiskimins was appointed "supervisor" thereof. He was inthe general office. According to his testimony, as well asRespondent's tables of organization, Miskimins reported toE. E. Lawson, director of purchasing and stores, who, inturn, reported to C. E. Parks, vice president for engineer-ing, operations, and administration.The position description for the job of "Supervisor ofTransportation and Work Equipment," issued by Respon-dent's president, sets forth the "Purpose of Job" as follows:Responsible for the development and implementationof an effective and economical system-wide transporta-tion and mobile work equipment purchase, operationand maintenance program.This job description, dated February 27, 1970, was in effectunaltered at the time of Miskimins' discharge, although, asset forth below, Personnel Director David A. Little,Respondent's only, witness, testified that the descriptionwas "outdated."Respondent has some 400 to 450 transportation andmobile work equipment units. It purchases about 75 to 80vehicles a year. Among Miskimins' principal duties was thepreparation of specifications for vehicles and mobile workequipment to be purchased by the Company. Thespecificationswere reviewed by top management. Whenapproved, the specifications were incorporated into re-quests for bids prepared and issued byMiskimins.Miskimins received the bids, but the decisions as toacceptance or rejection were made by Lawson, hissuperior.Miskimins was required to inspect vehicles forconformance with the specifications before they wereaccepted by the Company.Respondent's formal description of Miskimins' positioncontains the following prefatory statement: "Supervises:No direct supervision of others." At least through 1971, so-called "supervisory" employees were required to prepareand submit annual self-evaluation reports. Apparently thefirstmatter to be covered was the current adequacy of thejob description. In his self-appraisal report dated January11, 1971, Miskimins saidinter alia:1.In essence,my position description is up to date.The description states, "No direct supervision ofothers," which I believe should be changed to "Func-tional supervision of company mechanics and relatedmatters of operation and maintenance."5.The only problem which I feel hinders myproductivity is having considerable responsibility withvery little authority. I have had wonderful cooperationand backing.It is alittlediscouraging to go into thefield to work and not have any authority in certainsituations.By my own initiative, I have assumedauthority and have always been backed, but could nothave sustained the decision on my own if challenged. Iam not asking for authority for everything I do;however, I feel there are situations where my judgmentshould have some authority. I would expect to be heldresponsible for such use. I state this for my purposesand for other positions existing in our company whichhave the same problem. This problem is not new and,inmy opinion, is inherent in our company structure.Beside paragraph 1, quoted above, appear the followingtwo handwritten marginal notes:(1) "Directsupervisiononly is normally shown on pos. descrip.," initialed byNewelW. Brown, then personnel director; and (2)"Question need for this chg.," initialed by Vice PresidentParks.No change was made in the job description, andMiskimins'self-appraisal dated January 21, 1972, con-tained substantial repetitions of the two paragraphs quotedfrom the 1971 report. Again no change in the positiondescription was made.At the hearing Personnel Director Little, Respondent'sonlywitness, testified that "[t]hat job description isoutdated but . . . it was in effect" at the time Miskiminswas discharged.Littlemaintained, however, that as Miskimins' experi-ence increased the job "grew." According to Little, Lawsondealt with Miskimins on this matter. After testifying thatMiskimins had been given personnel authority, Little wasexamined as followed:Q. IBy Mr. Alaniz] . . . When was this authoritycommunicated to him, if it did not appear in his jobdescription? IOWA SOUTHERN UTILITIES CO.343A.He's asked progressively since he took the joband since he became more proficient with Mr. Lawsonthat he did want more authority and he did state in hisperformance appraisal that he did want more responsi-bility.Mr. Lawson would state that you have mybacking and you're going to gain as you go along andin fact we want you to take part in handling the peopleat the garage, and if necessary even in other locationswhen the work program was running effectivelythroughout the company.Q.Can you tell me exactly when this grant ofauthority was made, who gave it and where it tookplace?A. I think, sir, it was an expectation that went on acontinuum. To give you an exact date I can't, because Idid not personally review him... _Q.Was he ever told specifically to make recom-mendations regarding hiring and firing of employees orlayingoffof employees or recommending wageincreases or disciplinary action of that type?A. I doubt that he was told in any specific instancebut he was told again from an all-encompassingstandpoint.Q.But you can't give us any dates or who madethese statements to him about what he was expected todo in his job?A. I'm quite certain, without a doubt, that duringhis performance appraisals, and the dates would be inthe personnel file, that this was discussed with him.Now again I didn't complete the review with him,naturally, but encouragement to do these things wasgiven to him.Lawson did not testify and no personnel records wereintroduced to establish when, or even that, Miskimins was"encouraged" to assume personnel responsibility.Aspreviously stated, the job description remained unchangedafterMiskimins specifically requested that he be given"functional supervisory" authority.3 According to Little'svague testimony, he and Lawson discussed the matter ofrevision and "indicated that it certainly needed to beupdated, but did not do anything about it" and did notdiscuss any specific revisions.Toward the end of his testimony, Little was questionedabout Miskimins' personnel functions, with the followingresults:JUDGE KLEIN: . . . can you give any specificexamples of recommendations of personnel promotion,demotion, firing, discipline, transfer, or whatever thatMr. Miskimins might have made? Any specific exam-ples he took or recommended?THE WITNESS: Would staffing be in that?JUDGE KLEIN: Whatever you think of.THE WITNESS: He made a recommendation to add3 In its brief, Respondent says. "[Miskimins] readily admitted intestimony that he believed his position description should read `functionalsupervision of Company mechanics and related matters of operation andmaintenance' . .He therefore readily admitted in a document which heprepared, that he had supervision of company mechanics and relatedmatters of operation and maintenance." " The record, however, is clear thatMiskimms was complaining that he did not have such authority and wasrequesting,unsuccessfully, that it be conferred on him.Miskimins'testimony on cross-examination was: "Q. And as part of that, did you notanother employee in the garage in Ottumwa and at thetime there was a budgetary consideration-JUDGE KLEIN: (interrupting): Recommended a newposition or he recommended hiring a particular man?THE_ WITNESS: No not a particular individual but alube at the garage and in light of the work that had tobe done and the addition of an employee, as I recall.JUDGE KLEIN: Any others?THE WITNESS: Your Honor, that is the only one Ican think of as we talk.One of Miskimins' major responsibilities was mainte-nance of the Company's vehicles, including passengervehicles in the Company's motor vehicle pool. He was tobe sure that warranty services were performed andgenerally to see that vehicles were kept in safe and goodoperating condition. It was up to him to determine whethermaintenance and repairs should be performed by Respon-dent's own employees or by outsiders, and, if the latter,what contractor should be used. In this connection he wasable to pledge the Company's credit. He testified that,strictly speaking, the limit of his ability to pledge theCompany's credit was $200 per item but that he frequentlywent somewhat above that figure, receiving retroactiveapproval. He was also charged with considering whethercertain vehicles and equipment "should be replaced orrepaired, making recommendations on action to be taken."He also made recommendations as to whether equipmentshould be leased rather than purchased.Respondent has a small garage, with only one mechanic,in Burlington, and a larger garage, with a senior mechanicand one or two additional mechanics, in its central districtin Ottumwa. The Ottumwa garage services vehicles for theentiresystem.According to Respondent's tables oforganization and Miskimins' testimony, the auto mechan-ics in the Ottumwa garage report to District Superintend-ent Jones, who reports to District Manager J. P. Kyhl.4 Thejob description provided as follows concerning Miskimins'relationship to the auto mechanics in the performance ofmaintenance work:(b)Analyzes need for major maintenance to beperformed on [General Office] pool and districtautomobiles and trucks . . . and ascertains that themost economical repairs are made, working closelywith the auto mechanic-senior in this function.(e) Consults with and advises the auto mechanic-seniorand other auto mechanics located at the Company'sservice centers to assure that most efficient system-wideuse isbeing made of these facilities and manpower andthat proper repair parts for special equipment aremaintained in stock.Miskiminstestified that his visits to the Ottumwa garagestate on Paragraph 1 of PageI [of the self-appraisals ] that you believed thatyourposition was that of`functional supervisionof company mechanics andrelated matters of operation and maintenance? A. No, sir, I said that shouldbe changed to. I thought that was a changethat should be made." In boththe 1971 and 1972 self-appraisals,Miskinunshad prefaced his request forrevisionby a statement thathis positiondescription was "up to date."4 In the transcriptthe districtmanager'sname is erroneously stated as 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDaveraged about 2 to 3 hours once a week and he was intelephone communication about 4 or 5 times a week.5According to Miskimins' credited testimony, vehicleswere scheduled into the Ottumwa garage by roughlymonthly conferences between Jones and Miskimins.Generally there was no disagreement as to priorities, but,in the event of disagreement, "it could go up to" Kyhl,central district manager.When agreement was reached ona schedule for the month, Miskimins reduced it to writingand sent copies to the district managers, the districtsuperintendents, and the mechanics so that vehicles wouldbe delivered to the garage at the proper times.R. (Russ) Blanchard, the senior auto mechanic, wasreferred to as a "leadman." However, the evidence is clearthat he had considerable authority and to a large extenthimself conducted the day-to-day operation of the garage .6Blanchard excused absences of other mechanics. Mechan-ics' timesheets were initialed by Jones and it was Joneswho authorized overtime, if any. The Ottumwa garage iscovered by the central district office budget. While Littlemaintained that this was purely for accidental "historical"reasons, and that, in fact, the garage was a systemwide, orgeneral office, affair, the administrative setup has neverbeen changed. It apparently has been kept intact for thepurpose of retaining resident supervision, since the generaloffice is in Centerville about 45 miles away.There is no evidence that Miskimins ever directly gaveworking instructions to any of the mechanics or tookanypart in the day-to-day operations of the garage. Littlemaintained that at least theoretically senior mechanicBlanchard was under Miskimms' supervision. However,the record evidence clearly establishes that the lines ofauthoritywere, from the top down: (1) president andchairman of the board, R. F. Brewer; vice president fordistrict operations, G. F. Cooper; central district manager,J.P.Kyhl;districtsuperintendent,C. Jones; automechanic senior, R. Blanchard, and auto mechanic, E.Wright; (2) president, brewer; vice president of engineer-ing, operations, and administrative, C. E. Parks; director ofpurchasing and stores, E. E. Lawson; supervisor oftransportation and work equipment, H. Miskimins. Theorganizational tables show no employees reporting toeither Blanchard or Miskimins. Although Little testified, ineffect, that the tables of organization were not accurate, heprovided no factual basis for this conclusory statement andI do not credit it.75Little estimated Miskimmns' visits to the Ottumwa garage at about 4 to 5per week. However, Little admitted that he had no personal knowledge andwas, in effect, merely conjecturing as to this figure. I creditMiskimrns'testimony6As the matter is not in issue in the present proceeding, I expresslyrefrain from making any finding or expressing any opinion as to theemployee or supervisory status of Blanchard.7He testified in part as follows:"Q. [By the General Counsel] Regarding the mechanics at the garage, ifa particular employee were required to take time off, who would grant himtime off? A. That was run, you almost have to knowRussBlanchard, butRuss Blanchard would have been the one to do this. Q. Would he have to'clarify that with anyone prior to do[mg] that? A. Technically he would butI'm certain he did not. Q Who of the personnel would he have to clear itwith in order to do that9 A. Technically he would have supposed to havecleared it with Harold [Miskimis], but in all practical standpoints, in allprobability would clear it with Jones, who was housedin the samebuildingas Blanchard Q. So if an employee were going to go to the doctor or forRespondent's office personnel - are grouped in threeclassifications: executive, supervisory, and rank-and-file.Miskimins was in the second, or "supervisory," class. Assuch, he received more liberal benefits, such as vacationsand sick leave, than did the rank-and-file office andclerical workers. He was paid a monthly salary of $1,028,with no compensation for overtime. He did not punch atimeclock or keep records of his worktime. He woreordinary business clothes, rather than any uniform, whileworking. He had a business card, which he used primarilyin contacts with manufacturers' representatives. He alsohad a key to Respondent's general office. Little testifiedthat keys are generally given only to "supervisory employ-ees," but "a few nonsupervisory people, such as the janitorsthat spend late hours there ... do have keys." Miskiminshad no assigned personal secretary but had ready access tosecretarial services when needed.B.Discussion and ConclusionObviously the fact thatMiskimins had the title of"supervisor" is not determinative of his status under theAct. It is well settled that "the employer cannot make asupervisor out of a rank-and-file employee simply bygiving him the title and theoretical power to perform oneormore of the enumerated supervisory functions. Theimportant thing is the possession and exercise of actualsupervisory duties and authority and not the formal title."N.L.R.B. v. Southern Bleachery & Print Works, Inc., 257F.2d 235, 239 (C.A. 4, 1958), cert. denied 359 U.S.911(1959).There is not a shred of credible evidence that Miskiminswas authorized to or did exercise any supervisory authorityover any other employee. Little stated, purportedly as"facts," certain conclusions concerning Miskimins' author-ity to supervise and direct other employees. However,every such conclusory statement by Little was in directconflict with the documentary evidence, which consisted ofRespondent's own material. In addition, on every crucialor important matter, Little conceded that he had nopersonal information. As to the major facts, Miskimins'superior, Lawson, was the most knowledgeable companyrepresentative. Yet Lawson was not called as a witness andno reason was stated for his failure to appear. Similarly,sinceRespondent apparently contends thatMiskimins"supervised" the auto mechanics, Blanchard, the chiefmechanic, presumably could have provided reliable, first-some reasonhad to take the day off, wouldhe as a matter ofcourse reportto HaroldMiskimins? A. Well, it depends.If it were Blanchardhe'd sure letHarold know if he was going to be thereor not. Q. But would he berequiredto ask Mr.Miskimins' permissionbefore he took the day off? A. Would hebe required to ask his permission?In some casesthey do askpermission.The reason I'm hedging is thatit'sa unique situation in the garage, allcenteringaround one man. If you went solely by the book thenpermissionshould technically be granted by Harold,even though organizationally itshows otherwise. JUDGE KLEIN:By whatbook,sir? THE WITNESSI'm sorry.The contract or by the book. I meant, to keep matterscompletely straight-JUDGE KLEIN (interrupting): By what book,thoughS I don't see anything inthe job descriptionthat giveshim this function so what do you mean "bythe book"? THE WITNESS: The Job descriptionis outdated...Q. (By Mr.Alaniz) Do you know of your personal knowledgeany instancesin whichMr. Blanchardor any of the other mechanics at the Ottumwa garagerequestedtime offdirectly fromMr. Miskimrns? A. Do I know personally? Ihave to say I do not know personally." IOWA SOUTHERN UTILITIES CO.345hand information.He also was conspicuous by hisunexplained absence.The credible testimony and the documentary evidenceleave no possible doubt that, as "Supervisor of Transporta-tion and Work Equipment," Miskimins may have been, inthe words of his position description, "responsible for thedevelopment and implementation of an equipment pur-chase, operation and maintenance program"; but it is clearthat,as also set forth in his position description, heexercised "no direct supervision of others?' He had andexercised absolutely no "authority . . . to hire, transfer,suspend, layoff, recall, promote, discharge,assign, reward,or discipline other employees, or responsibly to directthem, or to adjust their grievances, or effectively torecommend such action." That Miskimins may haveexercised discretion in the performance of his job does notmake him a supervisor, since his actions "were not acts ofdiscretion in directing employees,"N.LRB. v. SecurityGuard Service, Inc.,384 F.2d 143, 148 (C.A. 5, 1967).Accordingly, I find and conclude that he was not asupervisor within the purview of Section 2(11) of the Act.See, e.g.,N.LRB. v. American Oil Co.,387 F.2d 786 (C.A.7, 1967), cert. denied 391 U.S. 906 (1968).Respondent maintains, additionally or alternatively, thatMiskimins was not entitled to the protection of the Actbecause he was a "managerial" employee. However, theBoard's position, by which I am bound, is that managerialemployees are entitled to the protection of the Act, eventhough they may be, and normally are, excluded frombargaining -units of other employees.Bell Aerospace, aDivision of Textron,197NLRB 209;Reeves-WeidmanCompany,203 NLRB No. 140. At the time the Administra-tive Law Judge's Decision inReeves-Weidmanwas issued,Bell Aerospacewas pending on petitions for review andenforcement in the Court of Appeals for the SecondCircuit. Thereafter, on February 28, 1973, the court issueditsdecision denying enforcement of the Board'sBellAerospacedecision, 475 F.2d 485 (C.A. 2, 1973). Thus, theSecond Circuit has now joined the Eighth Circuit(NorthArkansas Electric Coop.v,N.LRB.,446 F.2d 602 (C.A. 8,1971)), in holding, contrary to the Board's view, that"managerial" employees are not entitled to the protectionof the Act.8 However, the Board has not acceded to thesejudicialdecisions.On the contrary, the Board filed apetition for certiorari in the United States Supreme Courtin theBell Aerospacecase (O.T. 72, No. 1598) on May 29,1973, 6 days after issuance of the Board decision inReeves-Weidman.Accordingly, on the foregoing authority, I am compelledto hold that, whether or not Miskimins had "managerial"status,he was entitled to the statutory protection grantedto employees by Section 7 of the Act. Thus, his dischargebecause of his union activities was violative of Section8(a)(3) and Respondent's interrogating him concerning hisprotected activities contravened Section 8(a)(1).Alternatively, ifMiskiminswas not a managerialemployee, he was entitled to the protection of the Act evenif the Board's view should be definitively overturned.BellAerospaceCompany v. N.LR.B., supra,475F.2d at494-495.Under established Board and court decisions, there aretwo tests for "managerial status." An employee is "managerial" if (1) he is "so closely related to or aligned withmanagement as to place the employee in a position ofpotential conflict in interest between his employer and hisfellowworkers," or (2) he is engaged in "formulating,determining and effectuating his employer's policies or hasdiscretion, independent of an employer's establishedpolicy, in the performance of his duties."IllinoisStateJournal-Register, Inc. v. N.LRB.,412 F.2d 37,41 (C.A. 7,1969).The first, or "alignment," test "is essentially a narrowone in the sense that unless an employee is substantiallyinvolved in his employer's labor policies his relationshipwith management is not one of a managerial employee."IbidObviously Miskimins did not meet the "alignmenttest"ofmanagerial status since he had no personnelfunctions and no role in or connection with Respondent'slabor relations.His only concern in this regard was anemployee's complaint of what he considered unfavorablewage policies.Similarly,Miskimins did not meet the second managerialtest set forth inIllinois State Journal-Register.While he hadthe authority to recommend various types of action by theCompanyin connectionwith transportation and mobilework equipment, the evidence "does not show [he had] thediscretion or authority to make the ultimate determination,independent of Company consideration and approval."412 F.2d at 42. The power to recommend does notconstitute managerial authority.Ibid.Nor did the authority to pledge the Company's creditnecessarilymake Miskimins a managerial employee. SeeWestinghouse Electric Corporation v.N.L.R.B.,424 F.2d1151, 1158 (C.A. 7, 1970), cert. denied 400 U.S. 831 (1970);Continental Insurance Company v. N.L.R.B.,409 F2d 727,730 (C.A. 2, 1969). Similarly, one is not a managerialemployee simply because he "may represent [his ] employerto the public."International - Ladies'GarmentWorkers'Union, AFL-CIO v. N.LRB.,339 F.2d 116, 123 (C.A. 2,1964);American Federation of Labor and Congress of LaborOrganizations,120NLRB 969, 973. The facts thatMiskimirs prepared specifications for equipment to bepurchased and then "check[ed] conformity with specifica-tions upon completion of the contract" and that he made"recommendations which [led] to financial outlays by theEmployer does not make [him] part ' of management."Puget Sound Power & Light Company,117 NLRB 1825,1826-27.The controlling fact here is that Miskimins did not"formulate,determine,and effectuate"Respondent'spolicies.He acted within prescribed limits under policiesdetermined by company officials and only with clearanceor approval by superior authority. Accordingly, while hiswork entailed considerable skill and judgment, he was notamanagerialemployee.Continental InsuranceCo.v.N.L.R.B., supra,409 F.2d at 730;LLG.W.U. v. N.L.R.B.,supra,339 F.2d at 123;Retail Clerks International Associa-8 See, also,,N.L R.B. v.Wheeling Electric Company,444 F.2d 783 (C.A. 4,entitledto the protection of the Act.1971),rejecting the Board'sholding that "confidential employees" are 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion,AFL-CIO v. N.LR.B.,366 F.2d 642,645 (C.A.D.C.,1966), cert.denied 386U.S. 1017 (1967). Thus, even if theSupreme Court were -eventually to reverse the Board'sruling thatmanagerial employees are entitled to theprotection of the Act, Respondent's interrogation anddischarge of Miskimins would be violative of the Act, sincethe record does not support Respondent's contention thathe was a managerial employee.CONCLUSIONS OF LAw1.By coercively interrogating Harold Miskimins, anemployee, concerning his union sympathies and activities,Respondent interferedwith,restrained,and coercedemployees in the exercise of their rights under Section 7 ofthe Act, thereby engaging in unfair labor practices withinthe meaning of Section 8(a)(1).2.By discharging employee Harold Miskimms onFebruary 28, 1973, and failing and refusing thereafter toreinstatehim to his former position, Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(3) and (1) of the Act.3.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor-practices,I shall recommend that it be ordered tocease and desist therefrom and take affirmative action ofthe type customarily ordered in such cases.Having found that Respondent discriminatorily dis-charged Harold Miskimis in violation of Section 8(a)(3)of the Act,I shall recommend that Respondent be requiredtoofferhim immediate and full reinstatement, withbackpay, to be computed in the manner established in F.W.WoolworthCompany,90 NLRB 289, together withinterest at 6 percent per annum in accordance withIsisPlumbing&Heating Co.,138 NLRB 716.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:purpose of collective bargaining or other mutual aid andprotection, or to refrain from any or all such activities.2.Take the following affirmative action, which it isfound will effectuate the policies of the Act:(a) Offer Harold Miskimms immediate and full reinstate-ment to his former job, or, if that position is no longer inexistence, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges, andmake him whole for any loss of earnings he may havesuffered by reason of the discrimination against him, in themannerset forth in "The Remedy" section of thisDecision.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze and compute the amount of backpaydue under the terms of this Order.(c) Post at each of its offices and other facilities copies ofthe attached notice marked "Appendix." to Copies of saidnotice, on forms provided by the Regional Director forRegion 18, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken toinsure that said notices are not altered, defaced, or coveredby any other material.(d)Notify the Regional Director for Region 18, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.9 In the eventno exceptionsare filedas provided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommendedOrderherein shall,as provided in Sec.102.48 of the Rules and Regulations,be adoptedby the Boardand becomeitsfindings, conclusions,and Order,and allobjections thereto shall bedeemed waivedfor all purposes.10 In the event that the -Boardsorder is enforced by a Judgment of aUnited StatesCourt of Appeals, the wordsin the noticereading "Posted byOrder of the National LaborRelations Board" shall read "Posted Pursuantto a Judgmentof the United States Court of AppealsEnforcingan Order ofthe NationalLaborRelations Board."'APPENDIXORDERSRespondent, Iowa Southern Utilities Company, Center-ville, Iowa, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a) Coercively interrogating any employees concerningtheir union activities or sympathies.(b)Discouraging membership in International Brother-hood of Electrical Workers, Local Union No. 735, or anyother labor organization, by discharging any employee orby discriminating in any other manner in regard to hireand tenure of employment or any term or condition ofemployment.(c)In any like or related manner interfering with,restraining, or coercing employees in the exercise of theright to self-organization, to form or join labor organiza-tions, and to engage in any other concerted activity for theNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties had the opportunity topresent their evidence, it has been found that we violatedthe law and we have been ordered to post this notice aboutwhat we are committed to do.The National Labor Relations Act gives all employeesthese rights:To organize themselvesTo form, join, or help unionsTo bargain as a group through a representativeof their own choosingTo act together for collective bargaining orother mutual aid or protection IOWA SOUTHERN UTILITIES CO.To refuse to do any or all of these things.WE WILL NOT do anything that interferes with theserights.We assure all of our employees that WE WILL NOTdiscourage membership in International Brotherhoodof ElectricalWorkers, Local Union No. 735, or anyother labor organization, by discriminatorily discharg-inganyemployee or discriminating inanyothermanner in regard to hire and tenure of employment orany term or condition of employment.WE WILL offer Harold Miskimins full reinstatementand we WILL compensate him, with interest, for anyloss of earnings suffered by him as a result of ourhaving discharged him February 28, 1973.WE WILL NOT question any employees about theirunion activities or sympathies.DatedBy347IOWA SOUTHERN UTILITIESCOMPANY(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defacedor covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, Suite 1695, Anthony J.CelebreezeFederalBuilding,1240 East NinthStreet,Cleveland, Ohio 44199, Telephone 216-522-37 15.